Mr. Justice Phillips delivered the opinion of the court: The appellant insists the ordinance is void because it failed to state the proposed improvement lies within the city of Chicago, and that two or more judgments were entered, and the court was without jurisdiction to enter more than one judgment on the proceeding for special assessment. Both these questions were passed upon by this court in Wisner v. People ex rel. 156 Ill. 180, and determined adversely to this contention. It is further urged that the improvement has not been made in accordance with the ordinance, and but a part of Cottage G-rove avenue in front of appellant’s property has been macadamized and graded under the ordinance. The appellant was a party to the proceeding for special assessment, and appeared and filed his objections thereto, which were subsequently withdrawn, and judgment was entered and the assessment duly certified and the contract for the improvement let by the city. Appellant had his day in court, and is bound by the adjudication as to the special assessment on the particular real estate, in the absence of fraud. The assessment being valid and binding, the certification for collection followed as a part of the judgment, in pursuance of the statute. The city owed the duty to owners of property assessed to perform the work for which the assessment was adjudged, in pursuance of the terms and provisions of the ordinance. For its failure to comply with that duty the law provides adequate remedies to compel performance, or prevent a material departure from the plan and character of the work as proposed by the ordinance. With the contract for the improvement let and the work performed a liability has been incurred, which was to be paid by the money derived from the levy so made, and in the absence of fraud in the estimate or in the manner of the work done the appellant cannot be heard, in a proceeding to collect the tax, as here shown, to say that the work was not done as contemplated. It is not a defense to an application for judgment on the delinquent list to say that the ordinance was invalid or the work not in accordance therewith. It was said in Clark v. People ex rel. 146 Ill. 348 : “It is the general rule, that where the court has jurisdiction of the parties and the subject matter in a particular case, its judgment, unless reversed or annulled in a direct proceeding, is conclusive, and'is,not open to collateral impeachment by the parties thereto or their privies. (1 Black on Judgments, sec. 345.) This rule has been applied by this couyt to judgments confirming special assessments. People v. Brislin, 80 Ill. 423; Lehmer v. People, id. 601; Prout v. People, 83 id. 154; Chicago and Northwestern Railway Co. v. People, id. 467; Andrews v. People, id. 529; Gage v. Parker, 103 id. 528; Blake v. People, 109 id. 504; Riverside v. Howell, 113 id. 256; Schertz v. People, 105 id. 27; Murphy v. People, 120 id. 234; Riebling v. People, 145 id. 120.” With the validity of the assessment determined adversely to the appellant, no question can arise on the objection to judgment on the delinquent list arising from the manner in which the work was done and performed. Clark v. People ex rel. supra; Schertz v. People ex rel. supra. The judgment is affirmed. Judgment affirmed.